On Motion for Rehearing.
MR. JUSTICE SMITH
delivered the opinion of the court.
In this case the respondent, the city of Helena, has filed a motion for a rehearing as follows: ‘ ‘ Comes now the above-named respondent, the city of Helena, and moves the court for a rehearing herein, or, if such rehearing is not deemed advisable or necessary, then to make certain modifications in, or exploitation of, said opinion, in the respects and for the reasons hereinafter more fully set forth. ’ ’ In the opinion heretofore handed down the court employed the following language: “And in this ease it *353is manifest to us that this decree does not give the city such right, and that the district judge who signed the same did not intend that it should; otherwise he would have used the same language in regard to the agricultural rights as he did in relation to the placer mining right.” It is suggested by counsel for the city that the use of the foregoing language leaves in doubt the question whether the court referred to all of the water rights claimed by the city, or only to the agricultural rights; and the request is made that the words, “with reference to its agricultural rights” be inserted after the words “such right,” used in the foregoing quotation from'the opinion. We do not deem it advisable or necessary to grant a rehearing in the case. Neither do we think it necessary to add anything to the opinion. The case has already been reported in the Pacific Reporter (96 Pac. 727), and we think it is clear from the whole opinion that the addition of the words suggested would add nothing to the decision as heretofore handed down. The court, in the sentence quoted, referred solely to the city’s so-called agricultural rights as being restricted, by the decree, to the watershed of Beaver creek. We do not feel that counsel for the city need apprehend that any different construction will be placed upon the language used. Rehearing denied.
Mb. Chief Justice Bbantly and Mb. ’Justice Holloway concur.